Exhibit 10.1

AMENDMENT

Amendment to Option Agreement between Mayo Foundation for Medical Education and
Research and Accentia Biopharmaceuticals, Inc., dated December 6, 2005
(“Agreement”).

WHEREAS, COMPANY desires to extend end of the option period from December 6,
2006 to December 6, 2007;

WHEREAS, COMPANY will pay $100,000.00 for the extension of the option; and

WHEREAS, MAYO is willing to grant such extension in consideration of such
$100,000.00 payment.

NOW THEREFORE, the parties agree to amend the Agreement as follows:

1. Amend Section 2.2 to add the following sentence: In consideration of MAYO
granting an additional one (1) year extension of the option term, COMPANY shall
pay MAYO One Hundred Thousand Dollars ($100,000.00) U.S. on or before July 21,
2006 and

2. Accentia grants to Mayo 25,000 warrants as per exhibit A.

3. Amend Section 2.3 to include the following sentence: Upon receipt of the
$100.000.00 payment set forth in Section 2.2, the Term of the Option shall be
extended from December 6, 2006 to December 6, 2007.

4. All other provisions of the Agreement shall remain in full force and effect.

The parties, intending to be bound, sign as set forth below.

 

MAYO FOUNDATION FOR MEDICAL

EDUCATION AND RESEARCH:

    ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Steven P. VanNurden

    By:  

/s/ Francis E. O’Donnell, Jr., M.D.

Name:  

 

    Name:  

 

Its:  

Assistant Treasurer

    Its:  

Chairman & CEO

Date:  

July 20, 2006

    Date:  

July 20, 2006



--------------------------------------------------------------------------------

Exhibit A

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

THE TRANSFER OF THIS WARRANT IS

RESTRICTED AS DESCRIBED HEREIN.

ACCENTIA BIOPHARMACEUTICALS, INC.

Warrant for the Purchase up to Twenty-Five Thousand Shares

of Common Stock, par value $ 0.01 per share

THIS WARRANT EXPIRES ON JULY 20, 2011

This Warrant certifies that, for value received, Mayo Foundation for Medical
Education and Research, with an address at 200 First Street SW, Rochester, MN
55905-0001 (including any transferee, the “Holder”), is entitled to subscribe
for and purchase from ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation
(the “Company”), upon the terms and conditions set forth herein, up to an
aggregate of 25,000 shares of the Company Common Stock, par value $0.01 per
share (“Common Stock”), at a price (the “Exercise Price”) equal to $3.50 per
share, on the following vesting schedule:

Rights to purchase all shares pursuant to this Warrant shall vest immediately
upon Grant.

All rights to purchase shares pursuant to this Warrant must be exercised before
5:00 P.M. on July 20, 2011, New York time (the “Exercise Period”), As used
herein the term “this Warrant” shall mean and include this Warrant and any
Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part.



--------------------------------------------------------------------------------

The number of shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.

1. This Warrant may be exercised during the Exercise Period, as to the whole or
any lesser number of whole Warrant Shares, by the surrender of this Warrant
(with the “Election to Exercise” attached hereto, duly executed) to the Company
at its office at 324 Hyde Park Avenue, Suite 350, Tampa FL 33606 or at such
other place as is designated in writing by the Company, together with cash or a
certified or bank cashiers check payable to the order of the Company in an
amount equal to the Exercise Price multiplied by the number of Warrant Shares
for which this Warrant is being exercised. Each Warrant not exercised prior to
5:00 p.m. on July 20, 2011 New York time shall become null and void and all
rights thereunder shall cease as of such time.

2. The Holder shall be deemed to be the holder of record of the Warrant Shares
as soon as the Company receives the Warrant, the “Election to Exercise” and the
aggregate Exercise Price for the Warrant Shares in accordance with Section 1;
provided, however, that if the date of such receipt is a date upon which the
transfer books of the Company are closed, the Holder shall be deemed to be the
record holder on the next succeeding business day on which such books are open.
As soon as practicable after each such exercise of this Warrant, the Company
shall issue and cause to be delivered to the Holder a certificate or
certificates for the Warrant Shares issuable upon such exercise, registered in
the name of the Holder or its designee. If this Warrant is exercised in part
only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the right of the Holder to purchase
the remaining unexercised balance of the Warrant Shares (or portions thereof)
subject to purchase hereunder.

3. (a) Any Warrants issued upon the transfer or exercise in part of this Warrant
shall be numbered and shall be registered in a Warrant Register as they are
issued. The Company shall be entitled to treat the registered holder of any
Warrant on the Warrant Register as the owner in fact thereof for all purposes
and shall not be bound to recognize any equitable or other claim to or interest
in such warrant on the part of any other person, and shall not be liable for any
registration or transfer of Warrants which are registered or to be registered in
the name of a fiduciary or the nominee of a fiduciary unless made with the
actual knowledge that a fiduciary or nominee is committing a breach of trust in
requesting such registration or transfer, or with the knowledge of such facts
that its participation therein amounts to bad faith. This Warrant shall be
transferable only on the books of the Company upon delivery thereof duly
endorsed by the Holder or by his duly authorized attorney or representative, or
accompanied by proper evidence of succession, assignment, or authority to
transfer. In all cases of transfer by an attorney, executor, administrator,
guardian, or other legal representative, duly authenticated evidence of his or
its authority shall be produced. Upon any registration of the transfer of this
Warrant, the Company shall cause to be delivered a new Warrant or Warrants to
the person entitled thereto. This Warrant may be exchanged, at the option of the
Holder thereof, for another Warrant, or other Warrants of different
denominations, of like tenor and representing in the aggregate the right to
purchase a like number of Warrant Shares (or portions thereof), upon surrender
to the Company or its duly authorized agent. Notwithstanding the foregoing, the
Company shall have no obligation to cause Warrants to be transferred on its
books to any person if, in the opinion of counsel to the Company, such transfer
does not comply with the provisions of the Securities Act of 1933, as amended
(the “Act”), and the rules and regulations thereunder.

 

2



--------------------------------------------------------------------------------

(b) The Holder acknowledges that he has been advised by the Company that neither
this Warrant nor the Warrant Shares have been registered under the Act, that
this Warrant is being or has been issued and the Warrant Shares may be issued on
the basis of the statutory exemption provided by Section 4(2) of the Act or
Regulation D promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering, and that the Company’s reliance
thereon is based in part upon the representations to the Company made by the
original Holder. The Holder acknowledges that he is familiar with the nature of
the limitations imposed by the Act and the rules and regulations thereunder on
the transfer of securities. In particular, the Holder agrees that no sale,
assignment or transfer of this Warrant or the Warrant Shares issuable upon
exercise hereof shall be valid or effective, and the Company shall not be
required to give any effect to any such sale, assignment or transfer, unless
(i) the sale, assignment or transfer of this Warrant or such Warrant Shares is
registered under the Act, it being understood that neither this Warrant nor such
Warrant Shares are currently registered for sale and that the Company has no
obligation or intention to so register this Warrant or such Warrant Shares
except as specifically provided herein, or (ii) this Warrant or such Warrant
Shares are sold, assigned or transferred in accordance with all the requirements
and limitations of Rule 144 under the Act, it being understood that Rule 144 is
not available at the time of the original issuance of this Warrant for the sale
of this Warrant or such Warrant Shares and that there can be no assurance that
Rule 144 sales will be available at any subsequent time, or (iii) such sale,
assignment, or transfer is otherwise exempt from registration under the Act.

(c) The Holder represents that he/she is an “Accredited Investor” as defined in
the Act.

4. The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of providing for the
exercise of the rights to purchase Warrant Shares granted pursuant to the
outstanding Warrants, such number of shares of Common Stock as shall, from time
to time, be required therefor. The Company covenants that the Warrant Shares,
upon receipt by the Company of the full Exercise Price therefor, shall be
validly issued, fully paid, nonassessable, and free of preemptive rights.

5. (a) In case of any consolidation with or merger of the Company with or into
another corporation (other than a merger or consolidation in which the Company
is the surviving or continuing corporation), or in case of any sale, lease, or
conveyance to another corporation of the property and assets of any nature of
the Company as an entirety or substantially as an entirety, such successor,
leasing, or purchasing corporation, as the case may be, the Company shall
(i) execute with the Holder an agreement providing that the Holder shall have
the right thereafter to receive upon exercise of this Warrant solely the kind
and amount of shares of stock and other securities, property, cash, or any
combination thereof receivable upon such consolidation, merger, sale, lease, or
conveyance by a holder of the number of shares of Common Stock for which this
Warrant might have been exercised immediately prior to such consolidation,
merger, sale, lease, or conveyance, and (ii) make effective provision in its
certificate of incorporation or otherwise, if necessary, to effect such
agreement. Such agreement shall provide for adjustments which shall be as nearly
equivalent as practicable to the adjustments in Section 5.

 

3



--------------------------------------------------------------------------------

(b) In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value or from
no par value to a specified par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in case of any consolidation or merger of another
corporation into the Company in which the Company is the continuing corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from no par value to a specified par value, or as
a result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder shall have the right
thereafter to receive upon exercise of this Warrant solely the kind and amount
of shares of stock and other securities, property, cash, or any combination
thereof receivable upon such reclassification, change, consolidation, or merger
by a holder of the number of shares of Common Stock for which this Warrant might
have been exercised immediately prior to such reclassification, change,
consolidation, or merger.

(c) The above provisions of this Section 6 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.

6. The issuance of any shares or other securities upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
shares or other securities, shall be made without charge to the Holder for any
tax or other charge in respect of such issuance. The Company shall not, however,
be required to pay any tax which may be payable in respect of any transfer or
delivery of this Warrant to a person other than, or the issuance and delivery of
any certificate in a name other than that of the registered Holder and the
Company shall not be required to issue or deliver any such certificate unless
and until the person or persons requesting the issue thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.

7. The Warrant Shares issued upon exercise of the Warrants shall be subject to a
stop transfer order and the certificate or certificates evidencing such warrant
Shares shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR

 

4



--------------------------------------------------------------------------------

(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES,
WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”

In addition, any Warrants issued upon transfer or any new Warrants issued shall
bear a similar legend.

8. Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction, or mutilation of any Warrant (and upon surrender of any Warrant if
mutilated) , including an affidavit of the Holder thereof that this Warrant has
been lost, stolen, destroyed or mutilated, together with an indemnity against
any claim that may be made against the Company on account of such lost, stolen,
destroyed or mutilated Warrant, and upon reimbursement of the Company’s
reasonable incidental expenses, the Company shall execute and deliver to the
Holder thereof a new Warrant of like date, tenor, and denomination.

9. The Holder of any Warrant shall not have solely on account of such status,
any rights of a stockholder of the Company, either at law or in equity, or to
any notice of meetings of stockholders or of any other proceedings of the
Company, except as provided in this warrant.

10. This Warrant shall be construed in accordance with the laws of the State of
Florida applicable to contracts made and performed within such State, without
regard to principles governing conflicts of law.

11. The Company irrevocably consents to the jurisdiction of the courts of the
State of Florida and of any federal court located in such State in connection
with any action or proceeding arising out of or relating to this Warrant, any
document or instrument delivered pursuant to, in connection with or
simultaneously with this Warrant, or a breach of this Warrant or any such
document or instrument.

12. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or by Federal Express, Express Mail or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex or
similar telecommunications equipment) against receipt to the party to whom it is
to be given, (i) if to the Company, at 324 Hyde Park Avenue, Suite 350, Tampa FL
33606, Attention: President, (ii) if to the Holder, at its address set forth on
the first page hereof, or (iii) in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 13. Notice to the estate of any party shall be sufficient if addressed
to the party as provided in this Section 13. Any notice or other communication
given by certified mail shall be deemed given at the time of certification
thereof,

 

5



--------------------------------------------------------------------------------

except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof. Any notice given by other means permitted by this
Section 13 shall be deemed given at the time of receipt thereof.

13. This Warrant may be amended only by a written instrument executed by the
Company and the Holder hereof. Any amendment shall be endorsed upon this
Warrant, and all future Holders shall be bound thereby.

Dated: July 20, 2006

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Alan M. Pearce

Name:  

 

Title:  

CFO

 

/s/ James A. McNulty

                                                                               
                                                , Secretary

 

6



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

FOR VALUE RECEIVED,                      hereby sells, assigns, and transfers
unto                      a Warrant to purchase                      shares of
Common Stock, par value $0.01 per share, of ACCENTIA BIOPHARMACEUTICALS, INC.
(the “Company”), together with all right, title, and interest therein, and does
hereby irrevocably constitute and appoint                      attorney to
transfer such Warrant on the books of the Company, with full power of
substitution.

Dated:                     

 

Signature                                     
                                                                                
 

 

Signature Guarantee

NOTICE

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

7



--------------------------------------------------------------------------------

To: ACCENTIA BIOPHARMACEUTICALS, INC.

     324 S. Hyde Park Avenue Suite 350

     Tampa FL 33606

ELECTION TO EXERCISE

The undersigned hereby exercises his or its rights to purchase
                     Warrant Shares covered by the within Warrant and tenders
payment herewith in the amount of $                      in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print Name, Address and Social Security or Tax Identification Number)

and, if such number of Warrant shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print Name, Address and Social Security or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

 

8



--------------------------------------------------------------------------------

Dated:  

 

        Name:  

 

 

      (Print) Address:  

 

 

 

 

(Signature)

 

(Signature Guarantee)

 

(Signature Guarantee)

 

9